DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al, US Patent Pub. 20180062090 A1, in view of Kim2 et al, US Patent Pub. 20150016650 A1.
Re Claim 1, Kim et al discloses a circuit board for a display device (claim 17: circuit board for a display device) comprising: a base layer (claim 17: base layer); conductive lines disposed on the base layer (claim 17: conductive lines disposed on the base layer); but fails to explicitly disclose a sound generator disposed on the conductive lines, the sound generator contracting and expanding according to the polarity of driving voltages applied thereto. However, Kim2 et al discloses a display device that includes conductive lines that are able to transmit audio signals to an audio output (Kim2 et al, para 0177; para 0026: power supply is able to supply voltage to the display device; wherein voltage typically includes polarity that will naturally contract and expand the audio output/loudspeaker when received by the audio output/loudspeaker). It would have been obvious to modify the Kim et al display device to include conductive lines that transmit audio signals to the audio output/loudspeaker as taught in Kim2 et al, within the display device of Kim et al for the purpose of being able to enable the Kim et al display device to transmit light signals and also transmit audio signals to an audio output/loudspeaker.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 12, 17-19 & 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al, US Patent Pub. 20160014525 A1.
Re Claim 10, Park et al discloses a display device comprising: a display panel (fig. 20: piezoelectric device 100 overlaps circuit board 2640 since the 2630 portion is the battery, therefore the piezoelectric device 100 overlaps circuit board 2640; whereby the piezoelectric loudspeaker is submerged within the thickness of a display device as illustrated in figs. 13A-13B, 18: 2000 & paras 0083-0084); a circuit board disposed on a first surface of the display panel (fig. 20: piezoelectric device 100 overlaps circuit board 2640 since the 2630 portion is the battery, therefore the piezoelectric device 100 overlaps circuit board 2640; whereby the piezoelectric loudspeaker is submerged within the thickness of a display device as illustrated in figs. 13A-13B, 18: 2000 & paras 0083-0084); and a sound generator overlapping the circuit board in a thickness direction of the display panel to output sound by vibrating the display panel (fig. 20: piezoelectric device 100 overlaps circuit board 2640 since the 2630 portion is the battery, therefore the piezoelectric device 100 overlaps circuit board 2640; whereby the piezoelectric loudspeaker is submerged within the thickness of a display device as illustrated in figs. 13A-13B, 18: 2000 & paras 0083-0084).
Re Claim 12, Park et al discloses the display device of claim 10, wherein the sound generator is disposed on a second surface opposite a first surface of the circuit board which faces the first surface of the display panel (fig. 20: piezoelectric device 100 overlaps circuit board 2640 since the 2630 portion is the battery, therefore the piezoelectric device 100 overlaps circuit board 2640; whereby the piezoelectric loudspeaker is submerged within the thickness of a display device as illustrated in figs. 13A-13B, 18: 2000 & paras 0083-0084).
Re Claim 17, Park et al discloses the display device of claim 12, further comprising an anisotropic conductive adhesive member disposed between electrode pads disposed on the first surface of the sound generator and conductive lines disposed paras 0084, 0087: adhesive tape between components of the speaker in fig. 20).
Claim 18 has been analyzed and rejected according to claim 17.
Re Claim 19, Park et al discloses the display device of claim 18, wherein the second adhesive member does not overlap the electrode pads in a thickness direction of the circuit board (paras 0084, 0087: adhesive tape between components of the speaker in fig. 20, where the adhesive tape typically does not overlap the thickness).
Re Claim 23, Park et al discloses the display device of claim 12, wherein the sound generator is disposed between the first surface of the display panel and the first surface of the circuit board which faces the first surface of the display panel (fig. 20; para 0084).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, US Patent Pub. 20160014525 A1.
Re Claim 11, Park et al discloses the display device of claim 10, wherein the circuit board includes a first circuit board (fig. 16: circuit board 4200; para 0081: circuit board 4200 is read as the first circuit board with its own width) and a second circuit fig. 20: circuit board 2640; para 0084: circuit board 2640 of the piezoelectric actuator is read as the second circuit board with its own width), the first circuit board has a first width in a first direction (fig. 16: circuit board 4200; para 0081: circuit board 4200 is read as the first circuit board with its own width), and the second circuit board has a second width in the first direction (fig. 20: circuit board 2640; para 0084: circuit board 2640 of the piezoelectric actuator is read as the second circuit board with its own width), but fails to explicitly disclose the first width being larger than second width. However, since applicant does not disclose any novel advantage as to why the width of the first circuit board is larger than the width of the second circuit board, it would have been obvious to modify the Park et al device such that the first width associated with the first circuit board is larger than the second width associated with the second circuit board or vice versa for the purpose of enabling a fit of the circuit boards within the display device.
Re Claim 13, Park et al discloses the display device of claim 11, further comprising a first adhesive member disposed between the second surface of the circuit board and a first surface of the sound generator (paras 0084, 0087: adhesive tape between components of the speaker in fig. 20).

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 16 & 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, US Patent Pub. 20160014525 A1 as applied to claim 12 above, in view of Ambekar et al, US Patent Pub. 20170005116 A1.
Re Claim 16, Park et al discloses the display device of claim 12, but fails to explicitly disclose further comprising a soldering electrically connecting electrode pads disposed on the first surface of the sound generator and conductive lines disposed on the second surface of the circuit board. However, Ambekar et al discloses a display device that teaches the concept of being able to solder circuits with contact pads within the display device (Ambekar et al, para 0038). It would have been obvious to modify the Park et al display device such that the electronic circuits and components are soldered together as taught in Ambekar et al for the purpose of securedly connected the circuit components.
Claim 24 has been analyzed and rejected according to claim 16.
Re Claim 25, the combined teachings of Park et al and Ambekar et al disclose the display device of claim 24, but fail to explicitly disclose further comprising an anisotropic conductive adhesive member disposed between electrode pads disposed on the first surface of the sound generator and conductive lines disposed on the first surface of the circuit board. However, it would have been obvious to modify the Park et al device such that it utilizes anisotropic conductive adhesives since anisotropic conductive adhesives are lead free environmentally friendly adhesives commonly used with liquid crystal display (LCD) devices.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, US Patent Pub. 20160014525 A1 as applied to claim 12 above, in view of Huang et al, US Patent Pub. 20050254674 A1.
Re Claim 20, Park et al discloses the display device of claim 12, but fails to disclose further comprising a flexible film disposed between the display panel and the circuit board and on which an integrated driver circuit for driving the display panel is disposed. However, Huang et al discloses a system that teaches the concept of a display device with a flexible printed circuit board/flexible film (Huang et al, abstract). It would have been obvious to modify the Park et al device such that the circuit board is embedded as a flexible printed circuit board as taught in Huang et al for the purpose of seamlessly accommodating the circuit board within the display device.
Re Claim 21, the combined teachings of Park et al and Huang et al disclose the display device of claim 20, further comprising: a power supply circuit to supply display driving voltages to the integrated driver circuit (Park et al, para 0013: power supplying; para 0058: power supplying means 10); and a sound driver circuit to supply sound driving voltages to the sound generator (Park et al, para 0013: power supplying; para 0058: power supplying means 10).
Claim 22 has been analyzed and rejected according to claim 21.


Allowable Subject Matter
Claims 2-9, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claims 2-9: The prior art does not teach or moderately suggest the following limitations:
Wherein the sound generator comprises: a first electrode to which a first driving voltage is applied; a second electrode to which a second driving voltage is applied; a vibration layer disposed between the first electrode and the second electrode to contract or expand according to the first driving voltage and the second driving voltage; a protective layer at least partially surrounding the first electrode, the second electrode, and the vibration layer; a first electrode pad exposed by the protective layer and connected to the first electrode; and a second electrode pad exposed by the protective layer and connected to the second electrode.
Limitations such as these may be useful in combination with other limitations of claim 1.
The following is a statement of reasons for the indication of allowable subject matter for claim 14: The prior art does not teach or moderately suggest the following limitations:
Further comprising: a flexible circuit board (FPC) having driving lines electrically connected to electrode pads disposed on a second surface opposite the first surface of the sound generator and a connection terminal connected to the driving lines; and a 
Limitations such as these may be useful in combination with other limitations of claim 13, claim 11 and ultimately claim 10.

The following is a statement of reasons for the indication of allowable subject matter for claim 15: The prior art does not teach or moderately suggest the following limitations:
Further comprising: a flexible circuit board (FPC) having driving lines connected to electrode pads disposed on a second surface opposite the first surface of the sound generator and circuit pads connected to the driving lines; a circuit film disposed on the second surface of the circuit board and having film pads electrically connected to the circuit pads; and an anisotropic conductive adhesive member disposed between the circuit pads and the film pads.
Limitations such as these may be useful in combination with other limitations of claim 13, claim 11 and ultimately claim 10.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651            						10/21/2021